 



Exhibit 10.1
August 10, 2006
Confirmation of Forward Stock Sale Transaction

     
To:
  Aqua America, Inc.
 
  762 Lancaster Ave.
 
  Bryn Mawr, PA 19010
 
   
From:
  UBS AG, London Branch
 
  c/o UBS Securities LLC
 
  299 Park Avenue
 
  New York, NY 10171
 
  Tel: 212-821-2100
 
  Fax: 212-821-7031

 
Dear Sir/Madam:
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between UBS AG, London
Branch (“Party A” or “UBS”) and Aqua America, Inc. (“Party B”) on the Trade Date
specified below (the “Transaction”). This confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”)) (the “Equity Definitions”) are incorporated into
this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation will govern. Any reference
to a currency shall have the meaning contained in Annex A to the 1998 ISDA FX
and Currency Option Definitions, as published by ISDA.

1.   This Confirmation evidences a complete and binding agreement between Party
A and Party B as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Party A and Party B had executed an agreement in such form on the Trade Date
(but without any Schedule except for the election of the laws of the State of
New York as the governing law). In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement. For purposes of
the Equity Definitions, the Transaction is a Share Forward Transaction.   2.  
The terms of the particular Transaction to which this Confirmation relates are
as follows:

     
GENERAL TERMS:
   
 
   
Trade Date:
  August 10, 2006
 
   
Effective Date:
  August 16, 2006
 
   
Base Shares:
  3,000,000 Shares, as shall be increased by the number of shares purchased by
the Underwriters (as defined in the Underwriting Agreement) from Party A
pursuant to Section 3(e) of the Underwriting Agreement (as defined below). On
each Settlement Date, the Base Shares shall be reduced by the number of

1



--------------------------------------------------------------------------------



 



     
 
  Settlement Shares for such Settlement Date.
 
   
Maturity Date:
  August 1, 2008 (or, if such date is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to extension if a Settlement Date on
such date is deferred as provided below in clause (ii) of the proviso to the
definition of Settlement Date; provided that if the Maturity Date is a Disrupted
Day, then the Maturity Date shall be the first succeeding Scheduled Trading Day
that is not a Disrupted Day.
 
   
Forward Price:
  On the Effective Date, the Initial Forward Price, and on any other day, the
Forward Price as of the immediately preceding calendar day multiplied by the sum
of (i) 1 plus (ii) the Daily Rate for such day; provided that on each Forward
Price Reduction Date, the Price in effect on such date shall be the Forward
Price otherwise in effect on such date minus the Forward Price Reduction Amount
for such Forward Price Reduction date, provided further that if the Underwriters
purchase any Borrowed Optional Securities (as defined in the Underwriting
Agreement) from Party A pursuant to Section 3(e) of the Underwriting Agreement,
on the Optional Closing Date (as defined in the Underwriting Agreement), the
Forward Price on such date shall be the Initial Forward Price if the Optional
Closing Date is the Effective Date, or if the Optional Closing Date occurs after
the Effective Date, the Forward Price on such date shall be as a result of the
following formula:

                 
 
          [BA’ x FP x (1 + DR)] + (OS x IFP)    
 
               
 
          BA”    
 
               
 
  where:            
 
                    BA’   =   the Base Shares prior to increase thereof as
described opposite the caption “Base Shares” above;     FP   =   the Forward
Price on the date immediately preceding such Optional Closing Date;     DR   =  
the Daily Rate for such day;     OS   =   the number of Borrowed Optional
Securities so purchased from Party A;     IFP   =   the Initial Forward Price
(as such Initial Forward Price may be reduced by the Forward Reduction Amount on
any Forward Reduction Date that occurs on or prior to the Optional Closing
Date); and     BA’’   =   the Base Shares after increase thereof as described
above opposite the caption “Base Shares” above.

     
Initial Forward Price:
   USD21.857 per Share
 
   
Daily Rate:
  For any day, (i)(A) USD-Federal Funds Rate for such day minus (B) the Spread
divided by (ii) 360.
 
   
USD-Federal Funds Rate:
  For any day, the rate set forth for such day opposite the caption “Federal
funds”, as such rate is displayed on the page “FedsOpen

2



--------------------------------------------------------------------------------



 



     
 
  <Index> <GO>” on the BLOOMBERG Professional Service, or any successor page;
provided that if no rate appears on any day on such page, the rate for the
immediately preceding day on which a rate appears shall be used for such day.
 
   
Spread:
   1.10%
 
   
Forward Price Reduction Date:
  Each of August 18, 2006, November 17, 2006, February 15, 2007, May 18, 2007,
August 17, 2007, November 16, 2007, February 15, 2008, and May 16, 2008.
 
   
Forward Price Reduction Amount:
  For each Forward Price Reduction Date, the Forward Price Reduction Amount set
forth opposite such date on Schedule I.
 
   
Shares:
  Common stock, $.50 par value per share, of Aqua America, Inc. (the “Issuer”)
(Exchange identifier: “WTR”).
 
   
Exchange:
  NYSE
 
   
Related Exchange(s):
  All Exchanges
 
   
Clearance System:
  DTC
 
   
Calculation Agent:
  Party A. The Calculation Agent shall provide Party A and Party B with a
schedule of all calculations, adjustments and determinations in reasonable
detail and in a timely manner.
 
   
Determining Party:
  Party A
 
   
Exchange Act:
  The Securities Exchange Act of 1934, as amended from time to time.
 
   
SETTLEMENT TERMS:
   
 
   
Settlement Date:
  Subject to the provisions under “Acceleration Events” and “Termination
Settlement” below, any Scheduled Trading Day following the Effective Date and up
to, and including, the Maturity Date, as designated by Party B in a written
notice (a “Settlement Notice”) that satisfies the Settlement Notice Requirements
and that (a) if related to any Cash Settlement or Net Share Settlement, is
delivered to Party A at least sixty Scheduled Trading Days prior to such
Settlement Date (the period from the giving of any such notice to the Settlement
Date being the “Cash/Net Share Notice Period”) and (b) if related to Physical
Settlement, may be delivered at any time and settlement will be completed as
promptly as practicable thereafter; provided that (i) subject to clause
(ii) below, the Maturity Date shall be a Settlement Date if on such date the
Base Shares is greater than zero; (ii) if Cash Settlement or Net Share
Settlement applies, any Settlement Date, including a Settlement Date on the
original Maturity Date, shall, if Party A is unable to completely unwind its
hedge during the Unwind Period due to (A) the restrictions of Rule 10b-18 under
the Exchange Act, (B) the existence of any Suspension Day or Disrupted Day, or
(C) the inability of Party A, in its commercially reasonable judgment, to unwind
its hedge during the Unwind Period, be deferred until the third Scheduled

3



--------------------------------------------------------------------------------



 



     
 
  Trading Day following the date on which Party A is able to completely unwind
its hedge, provided that such deferral shall not extend beyond the 75th
Scheduled Trading Day after the Settlement Date designated in the Settlement
Notice, such 75th Scheduled Trading Day being a Settlement Date to which
(x) Cash Settlement or Net Share Settlement, as applicable, will apply with
respect to the portion of such Settlement Shares as to which Party A reasonably
determines that it has unwound its hedge during the Unwind Period, and
(y) Physical Settlement will apply with respect to the remainder of such
Settlement Shares, and (iii) no more than six Settlement Dates other than the
Maturity Date may be designated by Party B; provided further that if Party A
shall fully unwind its hedge during an Unwind Period by a date that is more than
three Scheduled Trading Days prior to a Settlement Date specified above, Party A
may, by written notice to Party B, specify any Scheduled Trading Day prior to
such original Settlement Date as the Settlement Date; provided further that if
any Settlement Date specified above is not a Scheduled Trading Day, the
Settlement Date shall instead be the next Scheduled Trading Day.
 
   
 
  Party A will be deemed to have completely unwound its hedge upon such time
that Party A shall have acquired a number of Shares (i) in the case of Cash
Settlement, equal to the number of Settlement Shares, and (ii) in the case of
Net Share Settlement, that has an aggregate purchase price equal to (1) the
product of (A) the number of Settlement Shares and (B) the Forward Price as of
the first day of the applicable Unwind Period minus USD 0.03 minus (2) the
product of (A) the Forward Price Reduction Amount for any Forward Price
Reduction Date that occurs during such Unwind Period and (B) the number of
Shares with respect to which Party A has not unwound its hedge as of such
Forward Price Reduction Date.
 
   
Settlement Shares:
  Subject to the provisions under “Acceleration Events” and “Termination
Settlement” below, with respect to any Settlement Date, a number of Shares, not
to exceed the Base Shares, designated as such by Party B in the related
Settlement Notice; provided that, on the Maturity Date, the number of Settlement
Shares shall be equal to the Base Shares on such date; provided further that if
a Settlement Date has been specified for a number of Shares equal to the Base
Shares on or prior to the Maturity Date and such Settlement Date has been
deferred as described above until a date later than the original Maturity Date,
the number of Settlement Shares on the original Maturity Date shall be zero.
 
   
Settlement:
  Subject to the provisions under “Settlement Date” above and “Acceleration
Events” and “Termination Settlement” below, Physical, Cash, or Net Share, at the
election of Party B as set forth in a Settlement Notice that satisfies the
Settlement Notice Requirements; provided that Physical Settlement shall apply if
no Settlement Method is selected.
 
   
Settlement Notice Requirements:
  Notwithstanding any other provisions hereof, a Settlement Notice delivered by
Party B will not be effective to establish a

4



--------------------------------------------------------------------------------



 



     
 
  Settlement Date unless Party B represents in such Settlement Notice that it
has complied with the agreement set forth in clause (c) under “Additional
Representations, Warranties and Agreements of Party B” in Section 3 of this
Confirmation.
 
   
 
  Notwithstanding any other provisions hereof, a Settlement Notice delivered by
Party B that specifies Cash Settlement or Net Share Settlement will not be
effective to establish a Settlement Date or require Cash Settlement or Net Share
Settlement (as applicable) unless Party B delivers to Party A with such
Settlement Notice a representation signed by Party B substantially in the
following form: “As of the date of this Settlement Notice, Aqua America, Inc. is
not aware of any material nonpublic information concerning itself or the Shares,
and is designating the date contained herein as a Settlement Date in good faith
and not as part of a plan or scheme to evade compliance with the federal
securities laws.”
 
   
Unwind Period:
  The period from, and including, the first Scheduled Trading Day following the
date on which Party B elects Cash Settlement or Net Share Settlement in respect
of a Settlement Date through the third Scheduled Trading Day preceding such
Settlement Date.
 
   
Unwind Daily Share Amount:
  On each Scheduled Trading Day during the Unwind Period, other than a
Suspension Day or a Disrupted Day, Party A will, in accordance with the
principles of best execution, purchase a number of Shares equal to the lesser of
(i) 100% of the applicable volume limitation of Rule 10b-18 for the Shares on
such Scheduled Trading Day, without reference to any block purchases, (ii) 25%
of the daily trading volume for the Shares on the Exchange on such Scheduled
Trading Day, and (iii) the number of Shares necessary to complete the purchases
required to calculate the Cash Settlement Amount or the Net Share Settlement
Shares, as the case may be.
 
   
Physical Settlement:
  On any Settlement Date in respect of which Physical Settlement applies, Party
B shall deliver to Party A a number of Shares equal to the Settlement Shares for
such Settlement Date, and Party A shall deliver to Party B, by wire transfer of
immediately available funds to an account designated by Party B, an amount in
cash equal to the Physical Settlement Amount for such Settlement Date, on a
delivery versus payment basis.
 
   
Physical Settlement Amount:
  For any Settlement Date in respect of which Physical Settlement applies, an
amount in cash equal to the product of the Forward Price on such Settlement Date
and the number of Settlement Shares for such Settlement Date.
 
   
Cash Settlement:
  On any Settlement Date in respect of which Cash Settlement applies, if the
Cash Settlement Amount is a positive number, Party A will pay the Cash
Settlement Amount to Party B. If the Cash Settlement Amount is a negative
number, Party B will pay the absolute value of the Cash Settlement Amount to
Party A. Such amounts shall be paid on the Settlement Date.
 
   
Cash Settlement Amount:
  For any Settlement Date in respect of which Cash Settlement

5



--------------------------------------------------------------------------------



 



     
 
  applies, an amount determined by the Calculation Agent equal to: (1) the
product of (i) (A) the Forward Price as of the first day of the applicable
Unwind Period minus (B) the weighted average price at which Party A is able to
purchase Shares during the Unwind Period applicable to Cash Settlement to unwind
its hedge in compliance with Rule 10b-18 under the Exchange Act as if it applied
to Party A during the Unwind Period minus (C) USD 0.03 and (ii) the number of
Settlement Shares for such Settlement Date minus (2) the product of (i) the
Forward Price Reduction Amount for any Forward Price Reduction Date that occurs
during such Unwind Period and (ii) the number of Shares with respect to which
Party A has not unwound its hedge as of such Forward Price Reduction Date .
 
   
Net Share Settlement:
  On any Settlement Date in respect of which Net Share Settlement applies, if
the number of Net Share Settlement Shares is a (i) positive number, Party A
shall deliver a number of Shares to Party B equal to the Net Share Settlement
Shares, and (ii) negative number, Party B shall deliver a number of Shares to
Party A equal to the absolute value of the Net Share Settlement Shares; provided
that if Party A determines in its good faith judgment that it would be required
to deliver Net Share Settlement Shares to Party B, Party A may elect to deliver
a portion of such Net Share Settlement Shares on one or more dates prior to the
applicable Settlement Date.
 
   
Net Share Settlement Shares:
  On any Settlement Date in respect of which Net Share Settlement applies, an
amount equal to (A) the number of Shares acquired in the Unwind Period
applicable to Net Share Settlement for such Settlement Date minus (B) the number
of Settlement Shares for such Settlement Date.
 
   
Settlement Currency:
  USD
 
   
Failure to Deliver:
  Not Applicable
 
    SUSPENSION OF CASH OR NET SHARE SETTLEMENT:
 
   
Suspension Day:
  Any day on which Party A determines based on the written advice of counsel
that Cash or Net Share Settlement may violate applicable securities laws. Party
A shall notify Party B if it receives such written advice from its counsel.
 
   
ADJUSTMENTS:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment. Notwithstanding anything in the Equity
Definitions to the contrary, the Calculation Agent may make an adjustment
pursuant to Calculation Agent Adjustment to any one or more of the Base Shares,
the Forward Price and any other variable relevant to the settlement or payment
terms of the Transaction.

6



--------------------------------------------------------------------------------



 



     
EXTRAORDINARY EVENTS:
   
 
   
Extraordinary Events:
  In lieu of the applicable provisions contained in Article 12 of the Equity
Definitions, the consequences of any applicable Extraordinary Event shall be as
specified in “Acceleration Events” and “Termination Settlement” hereunder.
 
   
Tender Offer:
  Not Applicable.
 
   
ACCOUNT DETAILS:
   
 
   
Payments to Party A:
  To be advised under separate cover or telephone confirmed prior to each
Settlement Date.
 
   
Payments to Party B:
  To be advised under separate cover or telephone confirmed prior to each
Settlement Date.
 
   
Delivery of Shares to Party A:
  To be advised
 
   
Delivery of Shares to Party B:
  To be advised

3. Other Provisions:
Conditions to Effectiveness:
The effectiveness of this Confirmation on the Effective Date shall be subject to
(i) the condition that the representations and warranties of Party B contained
in Section 3(a) of the Agreement and the Underwriting Agreement dated the date
hereof between Party B and UBS Securities LLC, as representative of the
underwriters, and the other underwriters named therein (the “Underwriting
Agreement”), and any certificate delivered pursuant to the Underwriting
Agreement by Party B be true and correct on the Effective Date as if made as of
the Effective Date, (ii) the condition that the representations and warranties
of Party A contained in Section 3(a) of the Agreement be true and correct on the
Effective Date as if made as of the Effective Date, (iii) the condition that
Party B have performed all of the obligations required to be performed by it
under the Underwriting Agreement on or prior to the Effective Date,
(iv) delivery by Party A to Party B of a properly executed Internal Revenue
Service Form W-8BEN or similar documentation establishing an exemption from
backup withholding under the Internal Revenue Code of 1986, as amended, and
(v) the satisfaction of all of the conditions set forth in Section 7 and
Section 8 of the Underwriting Agreement. In addition, if Party A, in its
commercially reasonable judgment, is unable to borrow and deliver for sale a
number of Shares equal to the Base Shares or if, in Party A’s commercially
reasonable judgment it would entail a stock loan cost of more than 100 basis
points per annum with respect to all or any portion of such Shares, the
effectiveness of this Confirmation shall be limited to the number of Shares
Party A may borrow at a cost of not more than 100 basis points per annum.
Additional Representations, Warranties and Agreements of Party B: Party B hereby
represents and warrants to, and agrees with, Party A as of the date hereof and
on the Effective Date that:

  (a)   Any Shares, when issued and delivered in accordance with the terms of
the Transaction, will be duly authorized and validly issued, fully paid and
nonassessable, and the issuance thereof will not be subject to any preemptive or
similar rights.     (b)   Party B has reserved and will keep available, free
from preemptive rights, out of its authorized but unissued Shares, solely for
the purpose of issuance upon settlement of the Transaction as herein provided,
the full number of Shares as shall then be issuable upon settlement of the
Transaction.     (c)   Prior to any Settlement Date, the Settlement Shares with
respect to that Settlement Date shall have been approved for listing or
quotation on the Exchange, subject to official notice of issuance.

7



--------------------------------------------------------------------------------



 



  (d)   The execution and delivery of, and the performance by Party B of its
obligations under, this Confirmation have been duly and validly authorized by
all necessary corporate action on the part of Party B, and this Confirmation has
been duly executed and delivered by Party B. The execution and delivery of this
Confirmation and the consummation of the transactions herein contemplated and
the fulfillment of the terms thereof will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under,
(I) any material indenture, mortgage, deed of trust or other material agreement
or instrument to which the Party B or any subsidiary listed in Schedule III of
the Underwriting Agreement (each a “Subsidiary”) is a party or by which Party B
or any Subsidiary or any of their respective properties is bound, (II) the
Charter or By-Laws of Party B or (III) any law, order, rule or regulation,
judgment, order, writ or decree applicable to the Party B or any Subsidiary of
any court or of any government, regulatory body or administrative agency or
other governmental body having jurisdiction, except with respect to (I) and
(III) above where such breach or default would not, individually or in the
aggregate, have a material adverse effect on the earnings, business, management,
properties, assets, rights, operations or condition (financial or otherwise) of
Party B and its subsidiaries taken as a whole.     (e)   Each approval, consent,
order, authorization, designation, declaration or filing by or with any
regulatory, administrative or other governmental body necessary in connection
with the execution and delivery by Party B of this Confirmation and the
consummation of the transactions herein contemplated, including the issuance and
delivery by Party B of the Shares has been obtained or made and is in full force
and effect.     (f)   Party B agrees not to repurchase any Shares if,
immediately following such repurchase, the Base Shares would be equal to or
greater than 8.0% of the number of then-outstanding Shares.     (g)   Party B is
as of the date hereof, and after giving effect to the transactions contemplated
hereby will be, Solvent. As used in this paragraph, the term “Solvent” means,
with respect to a particular date, that on such date (A) the present fair market
value (or present fair saleable value) of the assets of Party B is not less than
the total amount required to pay the liabilities of Party B on its total
existing debts and liabilities (including contingent liabilities) as they become
absolute and matured, (B) Party B is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and commitments as they
mature and become due in the normal course of business, (C) assuming
consummation of the transactions as contemplated by this Agreement, Party B is
not incurring debts or liabilities beyond its ability to pay as such debts and
liabilities mature, (D) Party B is not engaged in any business or transaction,
and does not propose to engage in any business or transaction, for which its
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which Party B is
engaged and (E) Party B is not a defendant in any civil action that could
reasonably be expected to result in a judgment that Party B is or would become
unable to satisfy.     (h)   Neither Party B nor any “affiliated purchaser” of
Party B (as defined in Rule 10b-18 under the Exchange Act) shall take any action
that would cause any purchases of Shares by Party A during any Unwind Period
relating to any Cash Settlement or Net Share Settlement of this Transaction not
to comply with Rule 10b-18 under the Exchange Act.     (i)   Party B will not
engage in any “distribution” (as defined in Regulation M under the Exchange Act)
other than distributions permitted under Rule 102(c) of Regulation M under the
Exchange Act during any Unwind Period.     (j)   Party B is an “eligible
contract participant” (as such term is defined in Section 1a(12) of the
Commodity Exchange Act, as amended) and the Transaction was subject to
individual negotiation.     (k)   In addition to any other requirements set
forth herein, Party B agrees not to elect Cash Settlement or Net Share
Settlement if such settlement would result in a violation of the U.S. federal
securities laws or any other federal or state law or regulation applicable to
Party B.     (l)   The representations and warranties of Party B contained in
the Underwriting Agreement and any certificate delivered pursuant thereto by
Party B shall be true and correct on the Effective Date as if made as of the
Effective Date.

8



--------------------------------------------------------------------------------



 



  (m)   Party B is not and has not been the subject of any civil proceeding of a
judicial or administrative body of competent jurisdiction that could reasonably
be expected to impair materially Party B’s ability to perform its obligations
hereunder.     (n)   Party B will, by the next succeeding New York Business Day,
notify Party A upon obtaining knowledge of the occurrence of any event that
would constitute an Event of Default, a Potential Event of Default or a
Potential Adjustment Event.

Covenant of Party B:
The parties acknowledge and agree that any Shares delivered by Party B to Party
A on any Settlement Date will be newly issued Shares and when delivered by Party
A (or an affiliate of Party A) to securities lenders from whom Party A (or an
affiliate of Party A) borrowed Shares in connection with hedging its exposure to
the Transaction will be freely saleable without further registration or other
restrictions under the Securities Act of 1933, as amended, in the hands of those
securities lenders, irrespective of whether such stock loan is effected by Party
A or an affiliate of Party A to hedge Party A’s exposure under the Transaction.
Accordingly, Party B agrees that the Settlement Shares that it delivers to Party
A on each Settlement Date will not bear a restrictive legend and that such
Settlement Shares will be deposited in, and the delivery thereof shall be
effected through the facilities of, the Clearance System.
Covenants and Representation of Party A:

  (a)   Party A shall use any Settlement Shares delivered by Party B to Party A
to return to securities lenders to close out borrowings created by Party A (or
an affiliate of Party A) in connection with its hedging activities related to
exposure under this Transaction.     (b)   In connection with bids and purchases
of Shares in connection with any Cash Settlement or Net Share Settlement of this
Transaction, Party A shall use commercially reasonable efforts to comply, or
cause compliance, with the provisions of Rule 10b-18 under the Exchange Act, as
if such provisions were applicable to such purchases.     (c)   Party A is an
“eligible contract participant” (as such term is defined in Section 1a(12) of
the Commodity Exchange Act, as amended) and the Transaction was subject to
individual negotiation.

Acceleration Events: An Acceleration Event shall occur if:

(a)   Stock Borrow Events. Notwithstanding any other provision hereof, if in its
commercially reasonable judgment Party A is unable to hedge Party A’s exposure
to the Transaction (a “Stock Borrow Event”) because (i) of the lack of
sufficient Shares being made available for Share borrowing by lenders or (ii) it
would incur a stock loan cost of more than 100 basis points per annum, Party A
shall have the right to designate any Scheduled Trading Day to be a Settlement
Date on at least three Scheduled Trading Days’ notice, and to select the number
of Settlement Shares for such Settlement Date; provided that (x) prior to the
effectiveness of the designation of a Stock Borrow Event under this paragraph
(a), Party B may refer Party A to a lending party reasonably acceptable to Party
A that will lend Party A Shares within such three Scheduled Trading Days, on
terms reasonably acceptable to Party A and at a stock loan cost of no more than
100 basis points per annum and (y) the number of Settlement Shares for any
Settlement Date so designated by Party A shall not exceed the number of Shares
as to which such inability to, or cost limitation with respect to, borrow
exists; or   (b)   Share Price Reduction. Notwithstanding any other provision
hereof, if the average of the closing bid and offer prices or, if available, the
closing sale price per Share on the Exchange for the regular trading session on
any Scheduled Trading Day occurring after the Trade Date is less than or equal
to USD 10.00, Party A shall have the right to designate any Scheduled Trading
Day to be a Settlement Date on at least ten Scheduled Trading Days’ notice, and
to select the number of Settlement Shares for such Settlement Date; or

9



--------------------------------------------------------------------------------



 



(c)   Dividends and Other Distributions. Notwithstanding any other provision
hereof, if on any day occurring after the Trade Date Party B declares a
distribution, issue or dividend to existing holders of the Shares of (i) any
cash dividend to the extent all cash dividends having an ex-dividend date during
the period from and including any Forward Price Reduction Date (with each of the
Trade Date and the Maturity Date being a Forward Price Reduction Date for
purposes of this clause (c) only) to but excluding the next subsequent Forward
Price Reduction Date exceeds, on a per Share basis, the Forward Price Reduction
Amount set forth opposite the first date of any such period on Schedule I or
(ii) share capital or securities of another issuer acquired or owned (directly
or indirectly) by Party B as a result of a spin-off or other similar transaction
or (iii) any other type of securities (other than Shares), rights or warrants or
other assets, which distribution, issue or dividend has a record date on or
prior to the final Settlement Date, then Party A shall have the right to
designate any Scheduled Trading Day to be a Settlement Date for the entire
Transaction on at least three Scheduled Trading Day’s notice, and to select the
number of Shares for such Settlement Date; or   (d)   ISDA Early Termination
Date. Notwithstanding anything to the contrary herein, in the Agreement or in
the Definitions, if Party A has the right to designate an Early Termination Date
pursuant to Section 6 of the Agreement (other than as a result of the occurrence
of an event listed in Section 5(a)(vii) of the Agreement), Party A shall have
the right to designate any Scheduled Trading Day to be a Settlement Date for the
entire Transaction on at least three Scheduled Trading Days’ notice; or   (e)  
Board Approval of Merger. Notwithstanding any other provision hereof, if on any
day occurring after the Trade Date the board of directors of Party B votes to
approve, or there is a public announcement of, in either case any action that,
if consummated, would constitute a Merger Event (as defined in the Equity
Definitions), Party B shall notify Party A of any such vote or announcement
within one Scheduled Trading Day (and, in the case of any such vote, Party B
also covenants and agrees to publicly announce the occurrence of such vote
within one Scheduled Trading Day thereof). Thereafter, Party A shall have the
right to designate any Scheduled Trading Day to be a Settlement Date for the
entire Transaction on at least three Scheduled Trading Days’ notice; or   (f)  
Other Events. Notwithstanding anything to the contrary herein, in the Agreement
or in the Equity Definitions, if a Nationalization, Delisting (as provided
further in the next sentence) or Change in Law (other than as specified in
clause (Y) of the definition thereof) occurs, Party A shall have the right to
designate any Scheduled Trading Day to be a Settlement Date for the entire
Transaction on at least three Scheduled Trading Days’ notice and Party A shall
be the Determining Party. In addition to the provisions of Section 12.6(a)(iii)
of the Equity Definitions, it will also constitute a Delisting if the Exchange
is located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange or the NASDAQ National Market (or their respective successors); if the
Shares are immediately re-listed, re-traded or re-quoted on any such exchange or
quotation system, such exchange or quotation system shall be deemed to be the
Exchange.

Termination Settlement:
If a Settlement Date is specified following an Acceleration Event (a
“Termination Settlement Date”), Physical Settlement shall apply with respect to
such Termination Settlement Date as set forth above, and subject to the
provisions described under “Limit on Beneficial Ownership” below. If, upon
designation of a Termination Settlement Date by Party A, Party B fails to
deliver the Settlement Shares relating to such Termination Settlement Date when
due or otherwise fails to perform its obligations in connection therewith, it
shall be an Event of Default with respect to Party B and Section 6 of the
Agreement shall apply. If an Acceleration Event occurs during an Unwind Period
relating to a number of Settlement Shares to which Cash Settlement or Net Share
Settlement applies, then on the Termination Settlement Date relating to such
Acceleration Event, notwithstanding any election to the contrary by Party B,
Cash Settlement or Net Share Settlement shall apply to the portion of the
Settlement Shares relating to such Unwind Period as to which Party A has unwound
its hedge and Physical Settlement shall apply in respect

10



--------------------------------------------------------------------------------



 



of (x) the remainder (if any) of such Settlement Shares and (y) the Settlement
Shares designated by Party A in respect of such Termination Settlement Date.
Rule 10b5-1:
It is the intent of Party A and Party B that the purchase of Shares by Party A
during any Unwind Period comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
of the Exchange Act and that this Confirmation shall be interpreted to comply
with the requirements of Rule 10b5-1(c).
Party B acknowledges that, except as otherwise provided herein, (i) during any
Unwind Period Party B does not have, and shall not attempt to exercise, any
influence over how, when or whether to effect purchases of Shares by Party A (or
its agent or affiliate) in connection with this Confirmation and (ii) Party B is
entering into the Agreement and this Confirmation in good faith and not as part
of a plan or scheme to evade compliance with federal securities laws including,
without limitation, Rule 10b-5 promulgated under the Exchange Act.
Party B hereby agrees with Party A that during any Unwind Period Party B shall
not communicate, directly or indirectly, any material non-public information
(within the meaning of any applicable securities laws) to any Equity Personnel
(as defined below). For purposes of this Transaction, “Equity Personnel” means
any employee on the trading side of the UBS Investment Bank.
Interpretive Letter:
The parties intend for this Confirmation to constitute a “Contract” as described
in the letter dated October 6, 2003 submitted by Robert W. Reeder and Leslie N.
Silverman to Paula Dubberly of the staff of the Securities and Exchange
Commission (the “Staff”) to which the Staff responded in an interpretive letter
dated October 9, 2003.
Restricted Shares:
If Party B is unable to comply with the Covenant of Party B above in this
Section 3 because of a change in law or a change in interpretation or the policy
of the Securities and Exchange Commission or its staff, or Party A otherwise
determines in its reasonable opinion that any Shares to be delivered to Party A
by Party B may not be freely returned by Party A to securities lenders as
described in the Covenant of Party B above in this Section 3, then the
Calculation Agent may, in consultation with Party B, make adjustments to the
terms of the Transaction to preserve the economic intent of the parties,
including adjustments to the Forward Price to reflect any lack of liquidity in
restricted Shares, and the parties shall work together in good faith to effect
settlement of the Transaction in a commercially reasonable manner and in
compliance with applicable law and regulations.
Maximum Share Delivery:
Notwithstanding any other provision of this Confirmation, in no event will Party
B be required to deliver on any Settlement Date, whether pursuant to Physical
Settlement, Net Share Settlement or Termination Settlement, more than the number
of Base Shares to Party A, subject to reduction by the aggregate number of
Shares delivered by Party B on all prior Settlement Dates.
Assignment:
Party A may assign or transfer any of its rights or delegate any of its duties
hereunder to any affiliate of Party A without the prior written consent of Party
B, so long as the senior unsecured debt rating (“Credit Rating”) of such
affiliate (or any guarantor of its obligations under the Transaction) is equal
to or greater than the Credit Rating of Party A, as specified by Standard and
Poor’s Rating Services or Moody’s Investor Service, Inc., at the time of such
assignment or transfer. In connection with any assignment or transfer pursuant
to the immediately preceding sentence, the guarantee of any guarantor of the
relevant

11



--------------------------------------------------------------------------------



 



transferee’s obligation shall constitute a Credit Support Document under the
Agreement. Notwithstanding any other provision of this Confirmation to the
contrary requiring or allowing Party A to purchase or receive any Shares from
Party B, Party A may designate any of its affiliates to purchase or receive such
Shares or otherwise to perform Party A’s obligations in respect of this
Transaction and any such designee may assume such obligations, and Party A shall
be discharged of its obligations to Party B to the extent of any such
performance.
Matters Relating to Agent:
(a) As a broker-dealer registered with the U.S. Securities and Exchange
Commission, UBS, in its capacity as agent (the “Agent”), will be responsible for
(i) effecting the Transaction and (ii) maintaining books and records relating to
the Transaction.
(b) UBS shall act as “agent” for Party A and Party B within the meaning of
Rule 15a-6 under the Exchange Act in connection with the Transaction.
(c) The Agent, in its capacity as such, shall have no responsibility or
liability (including, without limitation, by way of guarantee, endorsement or
otherwise) to Party A or Party B or otherwise in respect of the Transaction,
including, without limitation, in respect of the failure of Party A or Party B
to pay or perform under this Confirmation, except for its gross negligence or
willful misconduct in performing its duties as Agent hereunder.
(d) Each of Party A and Party B agree to proceed solely against the other to
collect or recover any securities or monies owing to Party A or Party B, as the
case may be, in connection with or as a result of the Transaction.
(e) The Agent will be Party A’s agent for service of process for the purpose of
Section 13(c) of the Agreement.
Indemnity:
Party B agrees to indemnify Party A and its affiliates and their respective
directors, officers, agents and controlling parties (Party A and each such
affiliate or person being an “Indemnified Party”) from and against any and all
losses, claims, damages and liabilities, joint and several, incurred by or
asserted against such Indemnified Party arising out of, in connection with, or
relating to, any breach of any covenant or representation made by Party B in
this Confirmation or the Agreement or the consummation of the transactions
contemplated hereby and will reimburse any Indemnified Party for all reasonable
expenses (including reasonable legal fees and reasonable expenses) as they are
incurred in connection with the investigation of, preparation for, or defense of
any pending or threatened claim or any action or proceeding arising therefrom,
whether or not such Indemnified Party is a party thereto. Party B will not be
liable under this Indemnity paragraph to the extent that any loss, claim,
damage, liability or expense is found in a final and nonappealable judgment by a
court of competent jurisdiction to have resulted from Party A’s gross
negligence, fraud, bad faith and/or willful misconduct or a breach of any
representation or covenant of Party A contained in this Confirmation or
Agreement.
Miscellaneous:

     
Non-Reliance:
  Applicable
 
   
Additional Acknowledgements:
  Applicable
 
   
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable

4.   The Agreement is further supplemented by the following provisions:

12



--------------------------------------------------------------------------------



 



Agreement Regarding Set-off and Collateral:
Notwithstanding Section 6(f) or any other provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Party B
hereunder are not secured by any collateral. Obligations under the Transaction
shall not be set off against any other obligations of the parties, whether
arising under the Agreement, this Confirmation, under any other agreement
between the parties hereto, by operation of law or otherwise, and no other
obligations of the parties shall be set off against obligations under the
Transaction, whether arising under the Agreement, this Confirmation, under any
other agreement between the parties hereto, by operation of law or otherwise,
and each party hereby waives any such right of setoff. In calculating any
amounts under Section 6(e) of the Agreement, notwithstanding anything to the
contrary in the Agreement, (a) separate amounts shall be calculated as set forth
in such Section 6(e) with respect to (i) the Transaction and (ii) all other
Transactions, and (b) such separate amounts shall be payable pursuant to
Section 6(d)(ii) of the Agreement.
Bankruptcy Rights:
Notwithstanding anything to the contrary herein, in the Agreement or in the
Equity Definitions, upon the occurrence of an Insolvency, Insolvency Filing of
Party B or an Event of Default of the type described in Section 5(a)(vii) of the
Agreement (a “Bankruptcy”) with respect to Party B, the Transaction shall
automatically terminate on the date of such occurrence without further liability
of either party under this Confirmation to the other party (except for any
liability in respect of any breach of representation or covenant by a party
under this Confirmation prior to the date of such Insolvency, Insolvency Filing
or Bankruptcy).
Limit on Beneficial Ownership:
Notwithstanding any other provisions hereof, Party A shall not be entitled to
receive Shares or any other class of voting securities of Party B hereunder
(whether in connection with the purchase of Shares on any Settlement Date or any
Termination Settlement Date or otherwise) to the extent (but only to the extent)
that such receipt would result in the ultimate parent entity of Party A directly
or indirectly beneficially owning (as such term is defined for purposes of
Section 13(d) of the Exchange Act) at any time in excess of 8.0% of the
outstanding Shares or any other class of voting securities of Party B. Any
purported delivery hereunder shall be void and have no effect to the extent (but
only to the extent) that such delivery would result in the ultimate parent
entity of Party A directly or indirectly so beneficially owning in excess of
8.0% of the outstanding Shares or any other class of voting securities of Party
B. If any delivery owed to Party A hereunder is not made, in whole or in part,
as a result of this provision, Party B’s obligation to make such delivery shall
not be extinguished and Party B shall make such delivery as promptly as
practicable after, but in no event later than one Clearance System Business Day
after, Party A gives notice to Party B that such delivery would not result in
the ultimate parent entity of Party A directly or indirectly so beneficially
owning in excess of 8.0% of the outstanding Shares or any other class of voting
securities of Party B. If Net Share Settlement would result in the ultimate
parent entity of Party A beneficially owning more than 8.0% of the outstanding
Shares in connection with closing out its hedge position, Party A would be
allowed to partially settle the Transaction based on its purchase of that amount
of Shares, and then to purchase the amount or amounts of additional Shares
necessary to settle the remainder of the Transaction, and to make the associated
deliveries at such times as determined by the Calculation Agent.
Severability:
If any term, provision, covenant or condition of this Confirmation, or the
application thereof to any party or circumstance, shall be held to be invalid or
unenforceable in whole or in part for any reason, the remaining terms,
provisions, covenants, and conditions hereof shall continue in full force and
effect as if this Confirmation had been executed with the invalid or
unenforceable provision eliminated, so long as this Confirmation as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Confirmation and the deletion of such
portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of

13



--------------------------------------------------------------------------------



 



Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.
Miscellaneous:

  (a)   Addresses for Notices. For the purpose of Section 12(a) of the
Agreement:

                  Address for notices or communications to Party A:
 
           
 
      Address:    UBS AG, London Branch
 
           c/o UBS Securities LLC
 
           299 Park Avenue
 
           New York, NY 10171
 
      Attention:    Adam Frieman
 
      Telephone No.:    212-821-2100
 
      Facsimile No.:    212-821-7031
 
           
 
      With a copy to:    
 
           
 
      Address:    Equities Legal Department
 
           677 Washington Boulevard
 
           Stamford, CT 06901
 
      Attention:    David Kelly and Gordon Kiesling
 
      Telephone No.:    (203) 719-0268
 
      Facsimile No.:    (203) 719-5627
 
                Address for notices or communications to Party B:
 
           
 
  Address:   Aqua America, Inc.    
 
      762 Lancaster Ave.    
 
      Bryn Mawr, PA 19010    
 
           
 
      Attn: General Counsel    
 
      Tel: 610-645-1035    
 
      Fax: 610-645-1061    
 
                Party B payment instructions:
 
           
 
      Account Name:    Aqua America, Inc.
 
      Account #:    8541854208
 
      ABA #:    031000053
 
      Bank Name:    PNC Bank, 1600 Market Street, 19th Floor, Philadelphia,
 
           PA 19103

  (b)   Waiver of Right to Trial by Jury. Each party waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any suit, action or proceeding relating to this Confirmation or any
Agreement. Each party (i) certifies that no representative, agent or attorney of
the other party has represented, expressly or otherwise, that such other party
would not, in the event of such a suit action or proceeding, seek to enforce the
foregoing waiver and (ii) acknowledges that it and the other party have been
induced to enter into this Confirmation by, among other things, the mutual
waivers and certifications in this Section.

London Branch:

14



--------------------------------------------------------------------------------



 



Party A is entering into this Confirmation and the Agreement through its London
branch. Notwithstanding the foregoing, Party A represents to Party B that the
obligations of Party A are enforceable against it to the same extent as if it
had entered into this Confirmation and the Agreement through its head or home
office in Zurich.

15



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

              Yours faithfully,
 
            UBS AG, LONDON BRANCH
 
            By: /s/       Dmitriy Mandel
 
                Executive Director
 
                Equity Risk Management
 
                UBS Investment Bank
 
            By: /s/       Akshay Mansuidiani
 
                Associate Director
 
                Equity Risk Management
 
                UBS Investment Bank

      Confirmed as of the date first written above:
 
    AQUA AMERICA, INC.
 
   
By:
  /s/ David P. Smeltzer
 
  Name: D. P. Smeltzer
 
   Title: Sr. VP - CFO

16



--------------------------------------------------------------------------------



 



SCHEDULE I

      Forward Price Reduction Date   Forward Price Reduction Amount
Trade Date
  USD 0.00
August 18, 2006
  USD 0.115
November 17, 2006
  USD 0.115
February 15, 2007
  USD 0.115
May 18, 2007
  USD 0.115
August 17, 2007
  USD 0.125
November 16, 2007
  USD 0.125
February 15, 2008
  USD 0.125
May 16, 2008
  USD 0.125
Thereafter
  USD 0.00

17